
	
		I
		111th CONGRESS
		1st Session
		H. R. 2881
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2009
			Mr. Rogers of Alabama
			 (for himself, Mr. Bachus,
			 Mr. Aderholt,
			 Mr. Bonner,
			 Mr. Griffith,
			 Mr. Bright,
			 Mr. Davis of Alabama,
			 Mr. Gerlach,
			 Mrs. Christensen,
			 Mr. Carney,
			 Mr. Smith of New Jersey, and
			 Mr. Langevin) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend titles II and XVIII of the Social Security Act
		  to waive certain waiting periods for Social Security disability and Medicare
		  benefits in the case of a terminally ill, disabled individual.
	
	
		1.Short titleThis Act may be cited as the
			 Kenny Callahan Act.
		2.Waiver of social
			 security disability waiting period for benefits based on disability in cases of
			 terminally ill beneficiaries
			(a)Disability
			 insurance benefitsSection
			 223(a) of the Social Security Act (42 U.S.C. 423(a)) is amended—
				(1)in paragraph (1),
			 by inserting in the matter following subparagraph (E) the individual
			 meets the requirements of paragraph (3) or after but only
			 if; and
				(2)by adding at the
			 end the following new paragraph:
					
						(3)(A)For purposes of
				paragraph (1), an individual meets the requirements of this paragraph
				if—
								(i)the impairment underlying a finding
				that the individual is under a disability results in his death prior to the end
				of the applicable period (as defined in subparagraph (B)), or
								(ii)in any case not described in clause
				(i)—
									(I)in the case in which the finding
				that the individual is under a disability is made before the end of the
				applicable period, the Commissioner determines that, at the time such finding
				is made, the impairment underlying such finding is expected to result in the
				individual’s death prior to the end of such period, or
									(II)in the case in which such finding
				is made after the end of the applicable period, the Commissioner determines
				that, at any time during such period, such impairment was expected to result in
				the individual’s death prior to the end of such period.
									(B)For purposes of subparagraph (A), the
				term applicable period means, in connection with any impairment by
				reason of which an individual is under a disability, the period of six
				consecutive calendar months commencing with the first calendar month commencing
				while such individual is under such
				disability.
							.
				(b)Widow’s
			 insurance benefits based on disabilitySection 202(e) of such Act
			 (42 U.S.C. 402(e)) is amended—
				(1)in paragraph (1)(F)(ii), by inserting
			 she meets the requirements of paragraph (5)(C) or after
			 but only if; and
				(2)in paragraph (5),
			 by adding at the end the following new subparagraph:
					
						(C)(i)For purposes of
				paragraph (1)(F)(ii), an individual meets the requirements of this subparagraph
				if—
								(I)the impairment underlying a finding that
				she is under a disability results in her death prior to the end of the
				applicable period (as defined in clause (ii)), or
								(II)in any case not described in subclause
				(I)—
									(aa)in the case in which the finding
				that she is under a disability is made before the end of the applicable period,
				the Commissioner determines that, at the time such finding is made, the
				impairment underlying such finding is expected to result in her death prior to
				the end of such period, or
									(bb)in the case in which such finding
				is made after the end of the applicable period, the Commissioner determines
				that, at any time during such period, such impairment was expected to result in
				her death prior to the end of such period.
									(ii)For purposes of clause (i), the term
				applicable period means, in connection with any impairment by
				reason of which an individual is under a disability, the period of six
				consecutive calendar months commencing with the first calendar month commencing
				while such individual is under such disability.
							.
				(c)Widower’s
			 insurance benefits based on disabilitySection 202(f) of such Act
			 (42 U.S.C. 402(f)) is amended—
				(1)in paragraph (1)(F)(ii), by inserting
			 he meets the requirements of paragraph (5)(C) or after
			 but only if; and
				(2)in paragraph (5),
			 by adding at the end the following new subparagraph:
					
						(C)(i)For purposes of
				paragraph (1)(F)(ii), an individual meets the requirements of this subparagraph
				if—
								(I)the impairment underlying a finding that he
				is under a disability results in his death prior to the end of the applicable
				period (as defined in clause (ii)), or
								(II)in any case not described in subclause
				(I)—
									(aa)in the case in which the finding
				that he is under a disability is made before the end of the applicable period,
				the Commissioner determines that, at the time such finding is made, the
				impairment underlying such finding is expected to result in his death prior to
				the end of such period, or
									(bb)in the case in which such finding
				is made after the end of the applicable period, the Commissioner determines
				that, at any time during such period, such impairment was expected to result in
				his death prior to the end of such period.
									(ii)For purposes of clause (i), the term
				applicable period means, in connection with any impairment by
				reason of which an individual is under a disability, the period of six
				consecutive calendar months commencing with the first calendar month commencing
				while such individual is under such disability.
							.
				(d)Commencement of
			 period of disabilitySection 216(i)(2)(A) of such Act (42 U.S.C.
			 (i)(2)(A)) is amended—
				(1)by inserting
			 (i) after (2)(A);
				(2)by inserting
			 (I) the individual meets the requirements of clause (ii), or
			 (II) after but only if; and
				(3)by adding at the
			 end the following new clauses:
					
						(ii)For purposes of clause (i)(I), an
				individual meets the requirements of this clause if—
							(I)the impairment underlying a finding
				that such individual is under a disability (as defined in paragraph (1))
				results in such individual’s death prior to the end of the applicable period
				(as defined in clause (iii)), or
							(II)in any case not described in subclause
				(I)—
								(aa)in the case in which the finding
				that the individual is under a disability is made before the end of the
				applicable period, the Commissioner determines that, at the time such finding
				is made, the impairment underlying such finding is expected to result in the
				individual’s death prior to the end of such period, or
								(bb)in the case in which such finding
				is made after the end of the applicable period, the Commissioner determines
				that, at any time during such period, such impairment was expected to result in
				the individual’s death prior to the end of such period.
								(iii)For purposes of clause (ii), the
				term applicable period means, in connection with any impairment by
				reason of which an individual is under a disability, the period of six
				consecutive calendar months commencing with the first calendar month commencing
				while such individual is under such disability.
						.
				3.Waiver of medicare
			 disability waiting period for benefits based on disability in cases of
			 terminally ill beneficiaries
			(a)In
			 generalSection 226 of the Social Security Act (42 U.S.C. 426) is
			 amended—
				(1)by redesignating
			 subsection (j) as subsection (k); and
				(2)by
			 inserting after subsection (i) the following new subsection:
					
						(j)(1)With respect to an
				individual who meets the requirements of paragraph (2) and who would be
				entitled to benefits under subsection (b) but for the 24-month waiting period
				under subsection (b)(2), the following special rules apply:
								(A)Subsection (b) shall be applied as if
				there were no requirement for any entitlement to benefits, or status, for a
				period longer than one month.
								(B)The entitlement under such subsection
				shall begin with the first month (rather than twenty-fifth month) of
				entitlement or status.
								(C)Subsection (f) shall not be
				applied.
								(2)(A)Subject to subparagraph
				(C), an individual meets the requirements of this paragraph if—
									(i)the impairment underlying a finding
				under this title that the individual is under a disability results in the
				individual’s death before the end of the applicable period (as defined in
				subparagraph (B)); or
									(ii)in the case where such finding is
				made—
										(I)before the end of the applicable
				period, the Commissioner determines that, at the time such finding is made,
				such impairment is expected to result in the individual’s death before the end
				of such period; or
										(II)after the end of such period, the
				Commissioner determines that, at any time during such period, such impairment
				was expected to result in the individual’s death before the end of such
				period.
										(B)For purposes of subparagraph (A), the term
				applicable period means, in connection with any impairment by
				reason of which an individual is under a disability, the period of 12
				consecutive calendar months commencing with the first calendar month commencing
				while such individual is under such disability.
								(C)An individual described in
				subparagraph (A) shall not continue to be treated as meeting the requirements
				of this paragraph after the end of the 12-month period described in
				subparagraph (B) unless, before the end of such period, the individual requests
				an extension of such treatment and the Commissioner determines that the
				impairment involved is expected to result in the individual’s death before the
				end of the 12-consecutive-month period immediately following the applicable
				period.
								.
				(b)Conforming
			 amendmentSection 1837 of such Act (42 U.S.C. 1395p) is amended
			 by adding at the end the following new subsection:
				
					(l)In applying this
				section in the case of an individual who is entitled to benefits under part A
				pursuant to the operation of section 226(j), the following special rules
				apply:
						(1)The initial
				enrollment period under subsection (d) shall begin on the first day of the
				first month in which the individual satisfies the requirement of section
				1836(1).
						(2)In applying
				subsection (g)(1), the initial enrollment period shall begin on the first day
				of the first month of entitlement to disability insurance benefits referred to
				in such
				subsection.
						.
			4.Effective
			 dateThe amendments made by
			 this Act shall apply with respect to applications filed on or after January 1,
			 2010.
		
